Citation Nr: 1310631	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  11-34 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, and if so, whether the reopened claim should be granted.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from April 1972 to April 1974.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the case was subsequently transferred to the RO in San Juan, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  

The Board's decision below grants reopening of the claim of entitlement to service connection for a psychiatric disability.  The reopened claim is addressed in the Remand that follows the ORDER section of the decision.


FINDINGS OF FACT

1.  In January 1993, the RO issued a rating decision which denied the Veteran's claim seeking service connection for psychiatric disorder, including posttraumatic stress disorder (PTSD); the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  The evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In January 1993, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for a psychiatric disorder, including PTSD.  Notice of the RO's January 1993 rating decision was sent to the Veteran the following month.  He did not file a timely notice of disagreement with this decision or submit any pertinent evidence within the appeal period.

The RO's January 1993 rating decision denied service connection for a psychiatric disorder on the basis that no diagnosis of PTSD was shown, and that his current psychiatric disorder, diagnosed as dysthymia with paranoid features, was not shown to be related to his military service.

In August 2009, the Veteran filed to reopen his claim of entitlement to service connection for a psychiatric disorder.  

In support of his claim to reopen, the Veteran submitted an August 2009 letter from N.O., M.D.  In the letter, Dr. O. opined that the Veteran's current depression and anxiety are related to his treatment during service.

This evidence is not cumulative or redundant of the evidence previously of record.  In addition, it raises a reasonable possibility of substantiating the Veteran's claim.  Therefore, it is new and material, and reopening the claim of entitlement to service connection for a psychiatric disability is warranted.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for entitlement to service connection for a psychiatric disability is granted.


REMAND

The Veteran is seeking service connection for a psychiatric disorder.

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

A.  Additional Evidence Available

The report of a November 1992 VA examination for mental disorders notes that the Veteran was prescribed Doxepin and Xanax in August 1991 and underwent psychiatric hospitalizations in July 1991 and February 1992.

More recently, the Veteran submitted a December 2012 statement indicating that he had recently received frequent treatment for severe depression, including hospitalizations, at Day Hospital. 

The treatment reports referenced above are not in the Veteran's claims file or electronic file.  When VA is put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the originating agency must attempt, with the assistance of the Veteran, to obtain these records.

B.  New VA examination required.

In June 2011, a VA examination for mental disorders was conducted.  The VA examiner noted that the Veteran's claims file had been reviewed, and the examination report includes a medical opinion indicating that the Veteran's current psychiatric disorder, diagnosed as mood disorder, not otherwise specified, was not caused by or a result of his military service.

In rendering this opinion, the VA examiner noted that the Veteran's initial post service psychiatric treatment occurred in January 1975.  A review of the claim file, however, reveals that the Veteran received psychiatric treatment in April 1974, just two weeks after his separation from service.  The April 1974 VA treatment report notes the Veteran's complaints of being anxious and restless.  It also notes that he gets up at night from bed and wanders aimlessly through the home.  The report concludes with a diagnosis of schizoid reaction.

In light of the VA examiner's failure to reference the earlier post service treatment report, the Board finds that the examiner's opinion is not adequate for rating purposes.  Moreover, as noted above, additional post service treatment records are likely to be obtained in this matter.  Accordingly, the Veteran should be provided a new VA examination to determine the relationship between any acquired psychiatric disorders present during the period of his claim and his military service.  38 C.F.R. § 3.159(c)(4)(i); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain all outstanding records pertinent to the Veteran's claim, to include the VA hospitalization and treatment records pertaining to the Veteran's treatment in 1992, and more recent treatment records from Day Hospital.

2.  Then, arrange for the Veteran to be scheduled for a VA examination by a psychiatrist or psychologist who has not previously examined the Veteran to determine the nature and etiology of all acquired psychiatric disorders present during the pendency of the claim.  Any indicated studies should be performed.  The claims file and any pertinent records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and any pertinent Virtual VA records have been reviewed.  

Since he filed his claim in August 2009, the Veteran has been diagnosed with anxiety disorder, not otherwise specified; depressive disorder, not otherwise specified; and mood disorder, not otherwise specified.   For EACH of these disorders, and for any other psychiatric disorders found to be present during the period of the claim (since August 2009), the examiner is to provide an opinion as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise etiologically related to the Veteran's active service.

A complete rationale must be provided for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of his claim.  The consequences for failure to report for an examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and placed in the claims file which shows that notice scheduling the examination was sent to the last known address and whether any notice that was sent was returned as undeliverable.  

4.  Undertake any other indicated development.

5.  Then, adjudicate the Veteran's reopened claim on a de novo basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran with a supplemental statement of the case and the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


